12/14/2020



                                                                                           Case Number: DA 20-0518
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   *****

IN RE THE MARRIAGE OF,                  ) Cause No. DA 20-0518
                                        )
THERESA CARBAH                          ) ORDER OF SUBSTITUTION OF
                                        ) MEDIATOR
               Petitioner and Appellee, )
                                        )
     and                                )
                                        )
CHRISTOPHER CARBAH,                     )
                                        )
               Respondent and Appellant.)
                                        )
                                        )

       UPON Stipulation ofthe parties, and there appearing good cause therefore, IT IS HEREBY

ORDERED that Vuko Voyich is substituted for Dana Christian as the mediator in this case.




                                                                         date
                     Supreme Court Justice


Cc:    Kirsten Mull Core
       Karl Knuchel
       Dana Christian




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                               -1-                      Chief Justice, Montana Supreme Court
                                                                                  December 14 2020